DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyden (USP 0925448) in view of Barrett, Jr (USP 3786695).
Regarding claim 1, Boyden discloses an adjustable length link (fig.3, fig.4) comprising: a first rod end (17) having a body with a threaded socket (body a with threads d); a second rod end (b) having a threaded shaft (g); and a sleeve (c, e) having external threads (e) cooperative with the threaded socket and a bore with internal threads (f) cooperative with the threaded shaft.  
Boyden fails to disclose the use of a sleeve jam nut threadedly connected to the external threads of the sleeve.
Barrett, Jr. teaches and/or suggests the use of a sleeve jam nut (46) threadedly engaged between various moving sections of its adjustable link in order to fix the length of the pitch link and also the angular position thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable link in Boyden to make use of sleeve jam nuts threadedly connected to the external threads of the sleeve to engage the body and secure the first rod end and the sleeve in a fixed position relative to one another; as suggested by the teachings of Barrett, Jr. in order to fix the length of the pitch link and also the angular position thereof. It is noted that this is also a predictable and well known result of a jam nut or lock nut by definition. The court has held in KSR that the use of a known technique to improve similar devices in the same way and the results of which are predictable is grounds for a prima facie case of obviousness. In this case, the use of lock nuts as suggested in Barrett Jr. to improve the base device in Boyden would logically follow this rationale and provide the predictable result listed above. In addition, the use of jam nuts or lock nuts in the art of adjustable linkages is very old and well documented. They are utilized with the purpose of locking the two threaded components in a fixed position1. It would readily follow that the teachings would be applicable between both threaded interfaces already disclosed in Boyden. That is the use of a lock nut between the sleeve and first member and between the sleeve and the second member.  This would provide the predictable and obvious improvement to Boyden of more accurately controlling the adjustability of the link.
Regarding claim 2, Boyden fails to explicitly disclose the adjustable length link of claim 1, wherein the external threads and the internal threads have different thread pitches.
Barrett, Jr. teaches and/or suggests that the external and/or internal threads of a similar pitch link assembly could have different pitch threads for the sake of adjustability and assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thread pitches disclosed in Boyden to be different as suggested in Barrett, Jr in order to provide added adjustability and assembly positions. In addition, it is well known and predictable to use different thread pitches should one desire different levels of adjustment or different amounts of adjustment to occur between the moving parts. That is changing the thread pitch is an old and well known technique and it would have been also very easy to try different thread pitches2. Additionally Applicant provide no criticality for the feature.
Regarding claims 3, 4, and 7, Boyden in view of Barrett, Jr disclose the sleeve jam just is configured to secure the first rod end and the sleeve in a fixed position relative to one another (per the teaching provided for claim 1, it follows that the sleeve jam nut would be placed at the appropriate threaded connections).
Boyden fails to disclose 84830-4123-5381v.1 60388-90ATTORNEY DOCKET NO.: 60388-P102USa shaft jam nut threadedly connected to the threaded shaft to engage the sleeve and secure the sleeve and the second rod in a fixed position relative to one another.  
Barrett, Jr. teaches and/or suggests the use of a sleeve jam nut (46) threadedly engaged between various moving sections of its adjustable link in order to fix the length of the pitch link and also the angular position thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable link in Boyden to make use of sleeve jam nuts threadedly connected to the external threads of the sleeve to engage the body and secure the first rod end and the sleeve in a fixed position relative to one another; and  84830-4123-5381v.1 60388-90ATTORNEY DOCKET NO.: 60388-P102USa shaft jam nut threadedly connected to the threaded shaft to engage the sleeve and secure the sleeve and the second rod in a fixed position relative to one another, as suggested by the teachings of Barrett, Jr. in order to fix the length of the pitch link and also the angular position thereof. The use of jam nuts or lock nuts in the art of adjustable linkages is very old and well documented. They are utilized with the purpose of locking the two threaded components in a fixed position. It would readily follow that the teachings would be applicable between both threaded interfaces already disclosed in Boyden. That is the use of a lock nut between the sleeve and first member and between the sleeve and the second member.  This would provide the predictable and obvious improvement to Boyden of more accurately controlling the adjustability of the link.
Regarding claim 5, Boyden discloses the adjustable length link of claim 1, wherein the first rod end comprises a first connector (17) and the second rod end comprises a second connector (b).  
Regarding claim 8, please see the rejection of claim 2 above since the limitations are the same.
Regarding claims 6 and 9, Boyden discloses the rod ends are connectors. However, Boyden fails to disclose that the first connector and the second connector are bearings
Barrett, Jr. teaches a similar adjustable link in which the rod ends are connectors in the form of bearings so as to utilize said adjustable link within the environment of an aircraft rotor system, that is in order to provide a link between a helicopter rotor blade and its control assembly (i.e. hub/mast).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rod ends disclosed in Boyden to include bearings as taught by Barrett, Jr. in order to modify the link to be useable in an aircraft rotor system as suggested in Barret, Jr. and thus provide a link between a helicopter rotor blade and its control assembly (i.e. hub/mast).
Regarding claim 10, please see the rejection of claim 2 above since the limitations are the same.
Regarding claim 11, Boyden discloses the use of an adjustable link comprising a first rod end having a body with a threaded socket; a second rod end having a threaded shaft; and a sleeve having external threads cooperative with the threaded socket and a bore with internal threads cooperative with the threaded shaft (readily visible in figures 3 and 4; also described above in the rejection of claim 1). 
Boyden fails to explicitly disclose the use of said adjustable link with an aircraft rotor system and specifically the adjustable link coupled to a rotor blade.
Barrett, Jr. teaches the concept of utilizing a similar adjustable link in an aircraft rotor system by coupling one end of said adjustable link to a rotor blade and the other end to the control assembly (i.e. hub/mast)(col.1, lines 8-12 and lines 63+ and col.2, lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable link disclosed in Boyden to be utilized in an aircraft rotor system by coupling it to a rotor blade and control assembly as taught/suggested in Barrett, Jr. for the purpose of allowing control of the angle of rotation or pitch angle of the rotor blade.
Boyden further fails to disclose the use of a sleeve jam nut threadedly connected to the external threads of the sleeve.
Barrett, Jr. teaches and/or suggests the use of a sleeve jam nut (46) threadedly engaged between various moving sections of its adjustable link in order to fix the length of the pitch link and also the angular position thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable link in Boyden to make use of sleeve jam nuts threadedly connected to the external threads of the sleeve to engage the body and secure the first rod end and the sleeve in a fixed position relative to one another; as suggested by the teachings of Barrett, Jr. in order to fix the length of the pitch link and also the angular position thereof. It is noted that this is also a predictable and well known result of a jam nut or lock nut by definition. The court has held in KSR that the use of a known technique to improve similar devices in the same way and the results of which are predictable is grounds for a prima facie case of obviousness. In this case, the use of lock nuts as suggested in Barrett Jr. to improve the base device in Boyden would logically follow this rationale and provide the predictable result listed above. In addition, the use of jam nuts or lock nuts in the art of adjustable linkages is very old and well documented. They are utilized with the purpose of locking the two threaded components in a fixed position3. It would readily follow that the teachings would be applicable between both threaded interfaces already disclosed in Boyden. That is the use of a lock nut between the sleeve and first member and between the sleeve and the second member.  This would provide the predictable and obvious improvement to Boyden of more accurately controlling the adjustability of the link.
Regarding claim 12, the combination of Boyden in view of Barrett, Jr. teach the aircraft rotor system of claim 11, wherein one of the first rod end and the second rod end is coupled to the rotor blade and the other one of the first rod end and the second rod end is coupled to a hub mounted with a mast (based on the combination made for claim 11, the link of Boyden would be employed for use in an aircraft rotor system by connecting it between the rotor blade and the hub/mast or control assembly as suggested in Barret, Jr).  
Regarding claim 13, Boyden fails to explicitly disclose the adjustable length link of claim 1, wherein the external threads and the internal threads have different thread pitches.
Barrett, Jr. teaches and/or suggests that the external and/or internal threads of a similar pitch link assembly could have different pitch threads for the sake of adjustability and assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thread pitches disclosed in Boyden to be different as suggested in Barrett, Jr in order to provide added adjustability and assembly positions. In addition, it is well known and predictable to use different thread pitches should one desire different levels of adjustment or different amounts of adjustment to occur between the moving parts. That is changing the thread pitch is an old and well known technique and it would have been also very easy to try different thread pitches. Additionally Applicant provide no criticality for the feature.
Regarding claims 14, 15, and 18, Boyden in view of Barrett, Jr disclose the sleeve jam just is configured to secure the first rod end and the sleeve in a fixed position relative to one another (per the teaching provided for claim 1, it follows that the sleeve jam nut would be placed at the appropriate threaded connections).
Boyden fails to disclose 84830-4123-5381v.1 60388-90ATTORNEY DOCKET NO.: 60388-P102USa shaft jam nut threadedly connected to the threaded shaft to engage the sleeve and secure the sleeve and the second rod in a fixed position relative to one another.  
Barrett, Jr. teaches and/or suggests the use of a sleeve jam nut (46) threadedly engaged between various moving sections of its adjustable link in order to fix the length of the pitch link and also the angular position thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable link in Boyden to make use of sleeve jam nuts threadedly connected to the external threads of the sleeve to engage the body and secure the first rod end and the sleeve in a fixed position relative to one another; and  84830-4123-5381v.1 60388-90ATTORNEY DOCKET NO.: 60388-P102USa shaft jam nut threadedly connected to the threaded shaft to engage the sleeve and secure the sleeve and the second rod in a fixed position relative to one another, as suggested by the teachings of Barrett, Jr. in order to fix the length of the pitch link and also the angular position thereof. The use of jam nuts or lock nuts in the art of adjustable linkages is very old and well documented. They are utilized with the purpose of locking the two threaded components in a fixed position. It would readily follow that the teachings would be applicable between both threaded interfaces already disclosed in Boyden. That is the use of a lock nut between the sleeve and first member and between the sleeve and the second member.  This would provide the predictable and obvious improvement to Boyden of more accurately controlling the adjustability of the link.
Regarding claim 16, Boyden discloses the adjustable length link of claim 1, wherein the first rod end comprises a first connector (17) and the second rod end comprises a second connector (b).  
Regarding claims 17 and 20, Boyden discloses the rod ends are connectors. However, Boyden fails to disclose that the first connector and the second connector are bearings
Barrett, Jr. teaches a similar adjustable link in which the rod ends are connectors in the form of bearings so as to utilize said adjustable link within the environment of an aircraft rotor system, that is in order to provide a link between a helicopter rotor blade and its control assembly (i.e. hub/mast).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rod ends disclosed in Boyden to include bearings as taught by Barrett, Jr. in order to modify the link to be useable in an aircraft rotor system as suggested in Barret, Jr. and thus provide a link between a helicopter rotor blade and its control assembly (i.e. hub/mast).
Regarding claim 19, please see the rejection of claim 2 above since the limitations are the same.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant appears to be focusing on the aspect of precisely where the lock nuts in Barrett are being utilized. However, as per the rejection above, Boyden already discloses all of the claimed structure, i.e. sleeves and accompanying threaded portions. Boyden simply fails to disclose utilizing a lock or jam nut to hold the threaded connections in place. For this reason, the technique of using a lock or jam nut which is taught and/or suggested by Barrett is being utilized. In light of the mechanical arts being highly predictable and the use of lock nuts being so well-known (i.e. it’s a basic mechanical structure placed between threaded connections or sleeves threaded to each other to lock them in place) and documented in the art, it readily follows that one having ordinary skill in the art would have no difficulty in applying a lock nut to the already present threaded connections in Boyden and said application would have highly predictable result of locking the threaded connection in place. Further evidentiary references were also provided showcasing how well known the use of lock nuts are in the art and also the use of different thread pitches.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 USP 1805825 A- discloses on lines 44-45; after adjustments are made the parts are held rigid by lock nuts.
        2 USP 6659399 B1- col.4, lines 20-25: differential thread pitch allows infinitesimal adjustment…further increases the reliability of any adjustments made.
        3 USP 1805825 A- discloses on lines 44-45; after adjustments are made the parts are held rigid by lock nuts.